Title: To George Washington from Timothy Pickering, 4 April 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office April 4. 1795.
          
          The inclosed letter from Genl Wayne has just arrived at this office. Peace with the Indians seems no longer doubtful.
          The act of Congress correcting an error in a former act about the bounty to soldiers who should reinlist, was passed the 29th of January, and on the 31st I forwarded it with that to which it related, to General Wayne, for his information on the subject of recruiting. His letter is dated the 12th of February. I am with the greatest respect, sir, your most obt servt
          
            Timothy Pickering
          
         